UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7475


ROBERT EARL TIPPENS, JR.,

                Petitioner - Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cv-00757-HEH)


Submitted:   January 14, 2016             Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Earl Tippens, Jr., Appellant Pro Se. Rosemary Virginia
Bourne, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert    Earl    Tippens,      Jr.,    seeks    to     appeal   the   district

court’s orders accepting the recommendation of the magistrate

judge and denying relief on his 28 U.S.C. § 2254 (2012) petition

and motion to reconsider.          The orders are not appealable unless

a   circuit     justice       or     judge     issues        a     certificate     of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).                 A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies     this       standard        by     demonstrating       that

reasonable     jurists     would      find    that     the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief     on   procedural        grounds,        the    prisoner      must

demonstrate    both    that    the    dispositive          procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Tippens has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability, deny Tippens’ motion for

transcripts at Government expense, and dismiss the appeal.                          We

dispense     with   oral    argument        because    the       facts   and    legal

                                        2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3